Title: 26th.
From: Adams, John Quincy
To: 


       This morning after Prayers, Borland, was called out to read an humble Confession, signifying his repentance of his Conduct &c. The President read, the Votes of the Government; the affair was stated, and it was said, that Borland, had insulted in a flagrant manner, two of the Governors of the University, whereupon it was voted, that he read a Confession, and 2dly. that he be degraded to the bottom of his Class, and that he take his place there accordingly. The other Scholars, were warn’d by this example, not to run into such excesses, and to behave respectfully. I wanted I think neither of these warnings, but the event has warn’d me, to alter my Opinion concerning Reed; I thought him, the best of the Tutors, but now, I do not think he is a jot better than the Rest: Reed said, as I have heard that he should not have complained of any other scholar, but Borland, had always treated him disrespectfully. This makes the blame in the Tutor much greater, for it displays, a partiality, which every governor of the University ought to be free from.
      